Title: To Benjamin Franklin from Francis Coffyn, 3 October 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkerque Octor. 3d 1779.
I received the honour of your Excellency’s letter of 28. ultmo. as the Equipment of Capn. Conningham’s vessell required the greatest circomspection at that time, the only person employed in Shipping the French Sailors, who coul’d have confirm’d their claims, was obliged to abscond himself on account of the perquisitions made after him, and he has never been hear’d off since; but I dare say that Mr. Hodge who had the manegement of said vessell, will do these people justice. I was informed at the time that they was promised the wages and shares of prizes stated by their declaration, but as their engagement was not made in my presence, I can not certiffy it myself.
What your Excellency is pleased to Express respecting the just priviledges of this port, is very pleasing, and makes me hope that your Excellency conscious of the advantages the American Commerce may reap from them, will help to maintain the Same.
I have communicated to the Commissary of the Marine the copy of the 15th. article of the regulation of the 27. Sepber 1778, respecting the English prisonners brought in by the American Ships, to which he promised to conform. The Said Gentleman tol’d me that a person of this place has made an application to him to obtain the enlargement on parole of a Captain and officers of a vessell taken by the black prince, on giving the same Security of one hundred guineas, for a Captain, and Seventy five guineas for an officer, to be forfeited in case they should break their parole, as is practised with the prisoners taken by the French ships of war; I promised him that I should write to your Excellency about this matter to request your excellency’s oppinion, and in case this favour should be granted wether the Commissary or I must receive the Security.
Mr. Torris Seems to be well pleased with the manner your Excellency has Settled the business of the prizes & ransomers of his privateer Black prince; he has received advise last night that two of the prizes call’d the San Joseph a Spanish vessell which had been captured by a Bristol privateer, and the brig Hopewell from Norway, have been retaken and carry’d to England.
Inclosed your Excellency will find an acknowledgement sign’d by five prisoners Capt. Marchant set at liberty on condition that an equal number of Americans shall be exchanged for them, Capn Merchant tol’d me that the receipts of the other prisonners he Sett at liberty have been Sent to your Excellency from Brest & Morlaix. Annex’d is a list of the 10. which were landed here, & committed to the care of the Commissary, the other have enter’d with him at Sea. I also inclose a copy of the report Capn. Marchant made at the Admiralty, on perusal your Excellency will find that considering the Smallness of this privateer, she has caused a great deal of arm to the Ennemy’s trade, which makes me hope that her next cruize in company with the Black Princess for which your Excellency is pleased to promise a Commission, will still be more Successfull. Your Excellencys compliance to my recommendation in this occasion, requires my gratefull acknowledgement, I shall endeavour to merit this additional favour, by my Zeal & Sanguine wish to be usefull to the States Your Excellency so worthily represents in this kingdom.
I beg leave to refer your Excellency to the letter I wrote yesterday to M. De Chaumont respecting the Intelligence received of the Successes of the American Squadron in the German Ocean, the capture of the Two Frigats the Seraphis of 44 guns, and the Countess of Scarborough of 20, with the destruction of the greatest part of the Fleet from the Baltick under their convoy, gains Credit, and I hope will be confirm’d by next post; as the wind has for some time blown from the South west quarter, I hope Commodore Paul Jones will have reached the Coast of Norway to repair the dammages his ships & prizes receiv’d in the engagement before the English Squadron of the Edgar of 74 guns, the Dromadary & Diamont frigats with the Speedy packett, sail’d from the Downs in quest of him. Any further intelligence I may receive about these ships, shall be immediately communicated to your Excellency; interim I have made the needfull dispositions to give them every necessary assistance, if they should make their appearance on this Coast.
I have the honour to remain with profound respect Your Excellencys Most obedient & most devoted humble Servant
Frans. Coffyn
His Excellency D. B. Franklin at Passi.
 
Notation: Frans Coffin Dunkeque 5. 8bre. 1779.
